      Case 1:21-cv-00539-GHW Document 16 Filed 02/05/21 Page 1 of 9
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
UNITED STATES DISTRICT COURT                           DATE FILED: 2/5/2021
SOUTHERN DISTRICT OF NEW YORK

DAVID JAFFE,

                              Plaintiff,
       vs.                                          Case No. 1:21-cv-00539-GHW


JPMORGAN CHASE BANK, NATIONAL
                                                            STIPULATED
ASSOCIATION and EQUIFAX                                   CONFIDENTIALITY
INFORMATION SERVICES, LLC,                                AGREEMENT AND
                                                         PROTECTIVE ORDER
                             Defendants.



GREGORY H. WOODS, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to

the following terms, upon pain of contempt:

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such


                                                1
         Case 1:21-cv-00539-GHW Document 16 Filed 02/05/21 Page 2 of 9




Confidential Discovery Material to anyone else except as expressly permitted hereunder;

       2.     The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

       (a)    previously non-disclosed financial information;

       (b)    previously non-disclosed information relating to trade secrets, confidential

       research, development, technology or other proprietary information;

       (c)    any information of a personal or intimate nature regarding any individual ,

       including, without limitation information relating to personal income and/or credit

       history; or

       (d)    any other category of information given confidential status by this Court after

       the date of this Order.

       3.     With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.

       4.     A Producing Party or its counsel may designate deposition exhibits or portions

of deposition transcripts as Confidential Discovery Material either by: (a) indicating on the

record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark

it as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter



                                               2
           Case 1:21-cv-00539-GHW Document 16 Filed 02/05/21 Page 3 of 9




and all counsel of record, in writing, within 30 days after a deposition has concluded, of the

specific pages and lines of the transcript that are to be designated “Confidential,” in which

case all counsel receiving the transcript will be responsible for marking the copies of the

designated transcript in their possession or under their control as directed by the Producing

Party or that person’s counsel. During the 30-day period following a deposition, all Parties

will treat the entire deposition transcript as if it had been designated Confidential.

       5.      If at any time before the termination of this action a Producing Party realizes

that it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material

by notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing

Party shall provide each other Party with replacement versions of such Discovery Material that

bears the “Confidential” designation within two business days of providing such notice.

       6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

       7.      Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following

persons:

       (a)     the Parties to this action, their insurers, and counsel to their insurers;

       (b)     counsel retained specifically for this action, including any paralegal, clerical, or

       other assistant that such outside counsel employs and assigns to this matter;

       (c)     outside vendors or service providers (such as copy-service providers and

                                                  3
         Case 1:21-cv-00539-GHW Document 16 Filed 02/05/21 Page 4 of 9




       document-management consultants) that counsel hire and assign to this matter;

       (d)    any mediator or arbitrator that the Parties engage in this matter or that this Court

       appoints, provided such person has first executed a Non-Disclosure Agreement in the

       form annexed as Exhibit A hereto;

       (e)    as to any document, its author, its addressee, and any other person indicated on

       the face of the document as having received a copy;

       (f)    any witness who counsel for a Party in good faith believes may be called to

       testify at trial or deposition in this action, provided such person has first executed a

       Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

       (g)    any person a Party retains to serve as an expert witness or otherwise provide

       specialized advice to counsel in connection with this action, provided such person has

       first executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

       (h)    stenographers engaged to transcribe depositions the Parties conduct in this

       action; and

       (i)    this Court, including any appellate court, its support personnel, and court

       reporters.

       8.     Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at

the conclusion of the case, whichever comes first.



                                                4
         Case 1:21-cv-00539-GHW Document 16 Filed 02/05/21 Page 5 of 9




       9.      This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder.

All persons are placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced into evidence at trial, even if such

material has previously been sealed or designated as Confidential.

       10.     In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission. In accordance with Rule 4(A) of this Court’s Individual

Rules of Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material

under seal must file an application and supporting declaration justifying—on a particularized

basis—the sealing of such documents. The parties should be aware that the Court will unseal

documents if it is unable to make “specific, on the record findings . . . demonstrating that

closure is essential to preserve higher values and is narrowly tailored to serve that interest.”

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

       11.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,


                                                 5
         Case 1:21-cv-00539-GHW Document 16 Filed 02/05/21 Page 6 of 9




counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph 2(C) of this Court’s Individual Practices.

       12.    Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve

upon counsel for the recipient Parties a written notice stating with particularity the grounds of

the request. If the Parties cannot reach agreement promptly, counsel for all affected Parties

will address their dispute to this Court in accordance with Rule 2(C) of this Court’s Individual

Rules of Practice in Civil Cases.

       13.    Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not

for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

       14.    Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

       15.    Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

                                                6
         Case 1:21-cv-00539-GHW Document 16 Filed 02/05/21 Page 7 of 9




       16.     Within 60 days of the final disposition of this action—including all appeals—

all recipients of Confidential Discovery Material must either return it—including all copies

thereof— to the Producing Party, or, upon permission of the Producing Party, destroy such

material— including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing

Party that affirms that it has not retained any copies, abstracts, compilations, summaries, or

other forms of reproducing or capturing any of the Confidential Discovery Material.

Notwithstanding this provision, the attorneys that the Parties have specifically retained for this

action may retain an archival copy of all pleadings, motion papers, transcripts, expert reports,

legal memoranda, correspondence, or attorney work product, even if such materials contain

Confidential Discovery Material. Any such archival copies that contain or constitute

Confidential Discovery Material remain subject to this Order.

       17.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

       18.     This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




                                                7
        Case 1:21-cv-00539-GHW Document 16 Filed 02/05/21 Page 8 of 9




       SO STIPULATED AND AGREED.


/s/Carl R. Rausa                          /s/Christopher B Turcotte
Counsel for Plaintiff David Jaffe         Counsel for Defendant JPMorgan Chase
                                          Bank, N.A.

Dated: February 4, 2021                   Dated: February 4, 2021




       SO ORDERED.


 Dated: February 5, 2021
                                              GREGORY H. WOODS
                                             United States District Judge




                                      8
        Case
         Case1:21-cv-00539-GHW
              1:21-cv-00539-GHW Document
                                 Document15-1
                                          16 Filed
                                              Filed02/05/21
                                                    02/04/21 Page
                                                              Page99ofof99
        Exhibit A to Stipulated Confidentiality Agreement and Protective Order


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID JAFFE,

                             Plaintiff,
      vs.                                           Case No. 1:21-cv-00539-GHW


JPMORGAN CHASE BANK, NATIONAL                              NON-DISCLOSURE
ASSOCIATION and EQUIFAX                                      AGREEMENT
INFORMATION SERVICES, LLC,


                             Defendants.


               I,                                        , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those

portions of Discovery Material that have been designated as Confidential. I agree that I

will not disclose such Confidential Discovery Material to anyone other than for purposes

of this litigation and that at the conclusion of the litigation I will return all discovery

information to the Party or attorney from whom I received it. By acknowledging these

obligations under the Protective Order, I understand that I am submitting myself to the

jurisdiction of the United States District Court for the Southern District of New York for

the purpose of any issue or dispute arising hereunder and that my willful violation of any

term of the Protective Order could subject me to punishment for contempt of Court.




                                                      Name:

                                                      Date:
